In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1567 
MANUEL PANTOJA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

PORTFOLIO RECOVERY ASSOCIATES, LLC, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:13‐cv‐07667 — Robert W. Gettleman, Judge. 
                     ____________________ 

   ARGUED DECEMBER 11, 2015 — DECIDED MARCH 29, 2017 
                ____________________ 

   Before KANNE, ROVNER, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Back  in  1993,  according  to  de‐
fendant Portfolio Recovery Associates, plaintiﬀ Manuel Pan‐
toja incurred a debt for a Capital One credit card that he ap‐
plied for but never actually used. Twenty years later, long af‐
ter the statute of limitations had run, Portfolio Recovery had 
bought Capital One’s rights to this old debt and sent Pantoja 
a dunning letter trying to collect. The federal Fair Debt Col‐
2                                                        No. 15‐1567 

lection  Practices Act  (“FDCPA”)  prohibits  collectors  of  con‐
sumer debts from, among other things, using “any false, de‐
ceptive, or misleading representation or means in connection 
with the collection of any debt.” 15 U.S.C. § 1692e. This appeal 
concerns the practice of attempting to collect an old consumer 
debt that is clearly unenforceable under the applicable statute 
of limitations. 
    The district court granted summary judgment in favor of 
plaintiﬀ Pantoja on his claim under § 1692e. The court found 
the dunning letter was deceptive or misleading because (a) it 
did not tell the consumer that the defendant could not sue on 
this time‐barred debt and (b) it did not tell the consumer that 
if he made, or even just agreed to make, a partial payment on 
the debt, he could restart the clock on the long‐expired statute 
of limitations, in eﬀect bringing a long‐dead debt back to life. 
Pantoja  v.  Portfolio  Recovery Assocs.,  LLC,  78  F.  Supp.  3d  743 
(N.D.  Ill.  2015).  We  aﬃrm,  essentially  for  the  reasons  ex‐
plained concisely by Judge Gettleman. 
I.  Factual and Procedural Background 
    We review de novo a grant of summary judgment, consid‐
ering facts that are not disputed and giving the non‐moving 
party the benefit of conflicts in the evidence and reasonable 
inferences that might be drawn from the evidence. Ruth v. Tri‐
umph P’ships, 577 F.3d 790, 794 (7th Cir. 2009), quoting Belcher 
v. Norton, 497 F.3d 742, 747 (7th Cir. 2007). In 1993, plaintiﬀ 
Manuel  Pantoja  applied  for  a  credit  card  from  Capital  One 
Bank. He was approved for the credit card, but he never acti‐
vated the account or used the card for any purpose. Neverthe‐
less, Capital One assessed annual fees, late fees, and activa‐
tion fees against Pantoja’s account. Not surprisingly, he never 
No. 15‐1567                                                       3

made any payment on the account. Defendant Portfolio Re‐
covery Associates purchased a portfolio of consumer debts in‐
cluding the debt allegedly owed by Pantoja. In 1998, Portfolio 
Recovery attempted to collect the alleged debt by telephone 
calls but apparently stopped in fairly short order without suc‐
cess.  Nothing  more  happened  with  the  account  until  April 
2013, when Portfolio Recovery sent a dunning letter to Pantoja 
claiming he owed $1,903.15. The letter said:  
       We  are  oﬀering  to  settle  this  account  FOR 
       GOOD! Life happens and at times you may fall 
       behind  on  your  commitments.  We  understand 
       and are oﬀering you the opportunity to lock in 
       this settlement oﬀer with a low down payment 
       of  $60.00.  If  settling  this  account  with  the  op‐
       tions  that  we  are  oﬀering  is  diﬃcult  for  you, 
       give us a call.  
       Other  payment  options  may  be  available  so 
       please  call  1‐800‐772‐1413  for  more  infor‐
       mation. 
       Please  understand,  we  can’t  help  you  resolve 
       this  debt  if  you  don’t  call,  our  friendly  repre‐
       sentatives  are  waiting.  Because  of  the  age  of 
       your debt, we will not sue you for it and we will 
       not report it to any credit reporting agency.  
The  letter  also  proposed  three  “settlement  oﬀers”  to  choose 
among. The first called for a “down payment” of $60.00 and 
payment  of  an  additional  $511.00  within  a  month,  with  the 
claim  that  this  would  “save”  Pantoja  $1,332.15.  The  second 
option called for a down payment of $45.00 and six monthly 
payments  of  $104.00  each,  to  “save”  Pantoja  $1,234.15.  The 
4                                                        No. 15‐1567 

third option called for a down payment of $40.00 and twelve 
monthly payments of $60.00, to “save” Pantoja $1,143.15. The 
oﬀers added: “Once the full settlement payment is  received 
your account will be considered settled in full.” The second 
page of the letter cautioned: “We are not obligated to renew 
this oﬀer.” See Evory v. RJM Acquisitions Funding L.L.C., 505 
F.3d 769, 776 (7th Cir. 2007) (stating that this sentence, word‐
for‐word,  would  protect  consumers  from  false  impressions 
concerning  collectors’  supposedly  “one‐time”  settlement  of‐
fers). 
    Our  principal  focus  is  on  the  following  language  in  the 
dunning letter: “Because of the age of your debt, we will not 
sue you for it and we will not report it to any credit reporting 
agency.”  The  parties filed cross‐motions for summary  judg‐
ment. Portfolio Recovery pointed out that the dunning letter 
said the debt was so old that it would not sue the debtor, and 
it argued that the letter was at worst ambiguous as to whether 
it could have sued to collect the debt.  
    As  noted,  the  district  court  granted  summary  judgment 
for Pantoja on his claim under the FDCPA. The court oﬀered 
two independent reasons, and we agree with both. The first is 
that  the  dunning  letter  failed  to  warn  Pantoja  that  if  he  ac‐
cepted any of the settlement oﬀers, whether by making a par‐
tial payment or even by just agreeing to make a payment, he 
would lose the protection of the statute of limitations. The sec‐
ond is that the letter deceptively said that Portfolio Recovery 
had chosen not to sue Pantoja, rather than saying that the debt 
was so old that Portfolio Recovery could not sue him for the 
alleged debt. The court entered a final judgment in favor of 
No. 15‐1567                                                                 5

Pantoja for statutory damages of $1,000 but deferred until af‐
ter this appeal any action on Pantoja’s claim for attorney fees 
under 15 U.S.C. § 1692k(a)(3).1  
II. Analysis 
    The purposes of the FDCPA are “to eliminate abusive debt 
collection  practices  by  debt  collectors,  to  insure  that  those 
debt collectors who refrain from using abusive debt collection 
practices  are  not  competitively  disadvantaged,  and  to  pro‐
mote consistent State action to protect consumers against debt 
collection  abuses.”  15 U.S.C.  §  1692(e).  To  accomplish  those 
purposes, the Act provides in sweeping terms: “A debt collec‐
tor may not use any false, deceptive, or misleading represen‐
tation or means in connection with the collection of any debt.” 
15 U.S.C. § 1692e. The question is how that language applies 
to the dunning letter here, which attempted to collect a debt 
barred by the applicable statute of limitations.  
    We start with law that we believe is settled. First, a debt 
collector violates the Act by suing to collect a consumer debt 
after the statute of limitations has run and bars the suit. Phil‐
lips v. Asset Acceptance, LLC, 736 F.3d 1076, 1079 (7th Cir. 2013), 
collecting cases, including Kimber v. Federal Financial Corp., 668 
F. Supp. 1480, 1488 (M.D. Ala. 1987); Huertas v. Galaxy Asset 
Mgmt., 641 F.3d 28, 32–33 (3d Cir. 2011); Harvey v. Great Seneca 
Fin. Corp., 453 F.3d 324, 332–33 (6th Cir. 2006). 
      Second, a debt collector also violates the Act by threaten‐
ing to sue to collect such a debt. See 15 U.S.C. § 1692e(5) (out‐
lawing a “threat to take any action that cannot legally be taken 
                                                 
    1 The court also granted summary judgment to Portfolio Recovery on 

a state‐law claim that is no longer at issue in the case. Pantoja, 78 F. Supp. 
3d at 747.  
6                                                         No. 15‐1567 

or that is not intended to be taken”); McMahon v. LVNV Fund‐
ing, LLC, 744 F.3d 1010, 1021 (7th Cir. 2014) (“The plain lan‐
guage of the FDCPA prohibits … threatening to take actions 
that the collector cannot take.”); Huertas, 641 F.3d at 33 (plain‐
tiﬀʹs FDCPA claim regarding attempt to collect a time‐barred 
debt “hinges on whether [the dunning] letter threatened liti‐
gation”);  Freyermuth  v.  Credit  Bureau  Services,  Inc.,  248  F.3d 
767, 771 (8th Cir. 2001) (“[I]n the absence of a threat of litiga‐
tion  or  actual  litigation,  no  violation  of  the  FDCPA  has  oc‐
curred when a debt collector attempts to collect on a poten‐
tially time‐barred debt that is otherwise valid.”); Parkis v. Ar‐
row  Financial,  2008  WL  94798,  at  *7  (N.D.  Ill.  Jan.  8,  2008); 
Walker v. Cash Flow Consultants, Inc., 200 F.R.D. 613, 616 (N.D. 
Ill. 2001); Beattie v. D.M. Collections, Inc., 754 F. Supp. 383, 393 
(D. Del. 1991). 
    The  point  of  controversy  here  concerns  eﬀorts  to  collect 
consumer  debts  on  which  the  statute  of  limitations  has  ex‐
pired when the eﬀort does not involve filing or threatening a 
lawsuit. Compare McMahon, 744 F.3d at 1020 (dunning letters 
oﬀering  to  “settle”  time‐barred  debts  could  violate  Act  by 
leading debtors to believe the debts were legally enforceable); 
Daugherty  v.  Convergent  Outsourcing,  Inc.,  836  F.3d  507,  509 
(5th Cir. 2016) (eﬀort to collect is not automatically unlawful, 
but letter violates FDCPA if it could lead unsophisticated con‐
sumer to believe her time‐barred debt is legally enforceable); 
and Buchanan v. Northland Group, Inc., 776 F.3d 393, 397 (6th 
Cir.  2015)  (reversing  dismissal  on  pleadings;  oﬀer  to  settle 
time‐barred debt could violate Act by failing to disclose that 
suit would be time‐barred or that partial payment would re‐
move statute of limitations bar), with Huertas, 641 F.3d at 33 
No. 15‐1567                                                           7

(holding that attempt to collect a time‐barred debt was per‐
missible if litigation not threatened), and Freyermuth, 248 F.3d 
at 771 (same). 
    Even without an express threat of litigation, such collec‐
tion eﬀorts oﬀer opportunities for mischief and deception, as 
we explain below. We recognize that most states (though not 
Wisconsin, in this circuit) treat a debt as a debt even after the 
statute of limitations has run so that it cannot be legally en‐
forced, at least if the defendant appears and asserts the aﬃrm‐
ative defense. See, e.g., Buchanan, 776 F.3d at 396–97 (recog‐
nizing  general  rule);  cf.  Wis.  Stat.  § 893.05  (when  statute  of 
limitations  expires,  “the  right  is  extinguished  as  well  as  the 
remedy”). The creditor retains the legal right to appeal to the 
debtor  to  honor  the  debt  out  of  a  sense  of  moral  obligation 
even if the legal obligation can no longer be enforced in court. 
Nevertheless,  the  opportunities  for  mischief  and  deception, 
particularly when sophisticated parties aim carefully crafted 
messages at unsophisticated consumers, may well be so great 
that the better approach is simply to find that any such eﬀorts 
violate the FDCPA’s prohibitions on deceptive or misleading 
means to collect debts, § 1692e, and on “unfair or unconscion‐
able means” to attempt to collect debts, § 1692f. 
    The plaintiﬀ does not argue for that broad rule here, how‐
ever, and we can decide this case on narrower grounds. We 
agree with the district court’s two reasons for finding that the 
dunning  letter  here  was  deceptive.  First,  the  letter  does  not 
even  hint,  let  alone  make  clear  to  the  recipient,  that  if  he 
makes a partial payment or even just a promise to make a par‐
tial payment, he risks loss of the otherwise ironclad protection 
of the statute of limitations. Second, the letter did not make 
clear to the recipient that the law prohibits the collector from 
8                                                                 No. 15‐1567 

suing to collect this old debt. Either is suﬃcient reason to af‐
firm summary judgment for the plaintiﬀ. 
     A. The Danger of Resetting the Statute of Limitations 
    We begin with the danger that a debtor who accepts the 
oﬀered terms of settlement will, by doing so, waive his other‐
wise absolute defense under the statute of limitations. Only 
the  rarest  consumer‐debtor  will  recognize  this  danger.  See, 
e.g.,  Buchanan,  776  F.3d  at  399;  McMahon,  744  F.3d  at  1021; 
Pantoja,  78 F.  Supp. 3d at 746; Debt Collection,  78 Fed. Reg. 
67,848,  67,876  (Nov.  12,  2013)  (advance  notice  of  proposed 
rulemaking by Consumer Financial Protection Bureau).  
     This danger is present under Illinois law, which governs 
the underlying debt here. The statute of limitations for written 
contracts and debts is ten years. The statute provides further: 
“if  any  payment  or  new  promise  to  pay  has  been  made,  in 
writing … within or after the period of 10 years, then an action 
may be commenced thereon at any time within 10 years after 
the time of such payment or promise to pay.” 735 ILCS 5/13‐
206. That is, a new payment or written promise to pay starts a 
new ten‐year clock. 
      The applicable statute of limitations could also be the five‐
year limit of 735 ILCS 5/13‐205, which seems to apply if the 
plaintiﬀ‐debt  collector  does  not  have  written  proof  of  the 
debt. See Herkert v. MRC Receivables Corp., 655 F. Supp. 2d 870, 
878 (N.D. Ill. 2009), citing Parkis, 2008 WL 94798, at *5; Ramirez 
v. Palisades Collection, LLC, 2008 WL 2512679, at *3–*4 (N.D. Ill. 
2008).2 Illinois courts hold that a new promise to pay will also 
                                                 
     2  We  would  expect  a  debt  collector  to  know  whether  it  has  written 

proof of the debt, and thus which statute would apply, before it attempts 
to collect the debt. 
No. 15‐1567                                                             9

start a new five‐year clock under this statute. See, e.g., Abdill 
v. Abdill,  126  N.E.  543,  544  (Ill.  1920);  Schmidt  v.  Desser,  401 
N.E.2d 1299 (Ill. App. 1980) (requiring unambiguous written 
promise to restart clock); Ross v. St. Clair Foundry Corp. 271 Ill. 
App. 271, 273 (1933). 
    On  this  point,  case  law  allows  some  room  for  disagree‐
ment  about  the  precise  scope  of  Illinois  law,  such  as  which 
statute applies, whether the new promise to pay must be ex‐
plicit or may be implied, and whether the new promise to pay 
must be in writing. Portfolio Recovery also points out that the 
most  relevant  precedents  are  relatively  old.  None  of  those 
points save this letter from being deceptive. 
    Whatever the precise scope of the Illinois law on restarting 
the statute of limitations clock with a partial payment or new 
promise to pay, either step would have put Pantoja in a much 
worse legal position than he would have been in before taking 
the step. Before he received defendant’s letter, he had an ab‐
solute  defense  to  any  possible  collection  suit,  which  would 
have been illegal to file. If he had made or promised to make 
a partial payment, he could have been sued, likely as a pro se 
defendant, in a new suit. In such a suit, at best, he would have 
had to challenge the collector’s reliance on these Illinois stat‐
utes and case law that would have given the collector substan‐
tial  support.  Silence  about  that  significant  risk  of  losing  the 
protection  of  the  statute  of  limitations  renders  Portfolio  Re‐
covery’s dunning letter misleading and deceptive as a matter 
of law. 
   To avoid this result, Portfolio Recovery points to the open‐
ing  language  in  its  letter:  “We  are  oﬀering  to  settle  this  ac‐
count FOR GOOD!”, and the language close to the settlement 
10                                                         No. 15‐1567 

oﬀers: “Once the full settlement payment is received your ac‐
count  will  be  considered  settled  in  full.”  Portfolio  Recovery 
argues that these assurances show there was no danger of de‐
ception  here  because  an  unsophisticated  consumer  would 
have understood that his debt would have been extinguished 
if he had accepted its oﬀer.  
    That  argument  misses  the  point.  We  assume  that  if  the 
debtor actually accepted the oﬀer and made all payments re‐
quired for the settlement, without missing one or being late 
once, the defendant could not have tried to revive the under‐
lying debt for the full amount. But that’s not the relevant dan‐
ger.  The  point  is  that  an  unsophisticated  consumer  debtor 
who makes the first payment or who promises to make a par‐
tial  payment  is  much  worse  oﬀ  than  he  would  have  been 
without  taking  either  step.  If  he  then  fails  or  refuses  to  pay 
further, he will face a potential lawsuit. For purposes of this 
appeal, it does not matter whether a failure to make further 
payments would revive the original amount of the debt or just 
the  smaller  amount  of  the  settlement  oﬀer.  Either  way,  the 
debtor will be much worse oﬀ. 
    We  assume  that  a  few  consumer  debtors,  even  if  they 
know  the  debt  can  never  be  collected  in  a  lawsuit,  might 
choose to pay an asserted debt based on a sense of moral ob‐
ligation. But we believe the FDCPA prohibits a debt collector 
from  luring  debtors  away  from  the  shelter  of  the  statute  of 
limitations without providing an unambiguous warning that 
an unsophisticated consumer would understand. We will not 
attempt to prescribe exact language for debt collectors to use 
when writing such letters, but the language would need to be 
clear,  accessible,  and  unambiguous  to  the  unsophisticated 
consumer. Summary judgment for plaintiﬀ was appropriate 
No. 15‐1567                                                       11

here because this letter provided no indication of the relevant 
danger.  
   B. We Choose Not to Sue You, or We Cannot Sue You? 
    The  second  reason  we  agree  with  the  district  court  that 
Portfolio Recovery’s letter is deceptive and misleading is that 
it gives the impression that Portfolio Recovery has only cho‐
sen not to sue, not that it is legally barred from doing so. De‐
fendant points out, though, that its letter to Pantoja does not 
threaten  a  lawsuit,  and  it  even  says  that  Portfolio  Recovery 
“will not sue you for it.” 
    As the district noted, this carefully worded sentence was 
taken from a 2012 consent decree between the Federal Trade 
Commission and another debt collector. Where that other col‐
lector knew the statute of limitations had expired, the decree 
required  collection  letters  to  say:  “The  law  limits  how  long 
you can be sued on a debt. Because of the age of your debt, 
we will not sue you for it.” McMahon v. LVNV Funding, LLC, 
2012 WL 2597933, at *2 (N.D. Ill. July 5, 2012), rev’d on other 
grounds, 744 F.3d 1010 (7th Cir. 2014); see also 78 Fed. Reg. at 
67,876  n.240  (quoting  consent  decree).  As  the  district  court 
also noted, Portfolio Recovery omitted the first sentence from 
the consent decree about the law limiting how long you can 
be sued for a debt. It opted instead to include only the vaguer 
“Because of the age of your debt we will not sue you for it ….” 
The reader is left to wonder whether Portfolio has chosen to 
go easy on this old debt out of the goodness of its heart, or 
perhaps because it might be diﬃcult to prove the debt, or per‐
haps for some other reason.  
   The  district  court  wrote:  “Upon  receipt  of  the  letter  the 
only reasonable conclusion that an unsophisticated consumer 
12                                                    No. 15‐1567 

(or any consumer) could reach is that defendant was seeking 
to collect on a legally enforceable debt, even if defendant in‐
dicated that it chose not to sue.” 78 F. Supp. 3d at 746. Portfo‐
lio Recovery argues that its letter’s language is ambiguous, so 
that summary judgment was improper and so that the plain‐
tiﬀ should have been required to come forward with a con‐
sumer  survey  or  some  other  convincing  evidence  that  con‐
sumers  would  actually  understand  the  language  as  the  dis‐
trict court did.  
    When handling FDCPA cases, we use the legal concept of 
the unsophisticated consumer to gauge the actions of debt col‐
lectors. The unsophisticated consumer is “uninformed, naïve, 
and trusting, but possesses rudimentary knowledge about the 
financial world, is wise enough to read collection notices with 
added care, possesses ‘reasonable intelligence,’ and is capable 
of making basic logical deductions and inferences.” Williams 
v. OSI Educ. Servs., Inc., 505 F.3d 675, 678 (7th Cir. 2007) (inter‐
nal quotations and alterations removed). Applying this stand‐
ard, the issue is whether the dunning letter “could well con‐
fuse a substantial number of recipients.” Id., quoting Taylor v. 
Cavalry Inv., LLC, 365 F.3d 572, 575 (7th Cir. 2004). 
    When  assessing  whether  a  dunning  letter  violates  the 
FDCPA,  whether  an  unsophisticated  consumer  would  find 
certain  debt‐collection  language  misleading  is  often  a  ques‐
tion of fact. Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012), 
citing Walker v. Nat’l Recovery, Inc., 200 F.3d 500, 503 (7th Cir. 
1999); Evory, 505 F.3d at 776. We have further explained:  
       As an outgrowth of this practice, we have deter‐
       mined that there are three categories of § 1692e 
       cases. The first category includes cases in which 
       the allegedly oﬀensive language is plainly and 
No. 15‐1567                                                            13

        clearly  not  misleading.  In  cases  of  this  nature, 
        no extrinsic evidence is needed to show that the 
        reasonable  unsophisticated  consumer  would 
        not be confused by the pertinent language. The 
        second  category  of  cases  includes  debt  collec‐
        tion language that is not misleading or confus‐
        ing on its face, but has the potential to be mis‐
        leading  to  the  unsophisticated  consumer.  If  a 
        case  falls  into this category, we have held  that 
        plaintiﬀs may prevail only by producing extrin‐
        sic  evidence,  such  as  consumer  surveys,  to 
        prove that unsophisticated consumers do in fact 
        find  the  challenged  statements  misleading  or 
        deceptive. The final category includes cases in‐
        volving letters that are plainly deceptive or mis‐
        leading, and therefore do not require any extrin‐
        sic evidence in order for the plaintiﬀ to be suc‐
        cessful.  
Lox,  689  F.3d  at  822,  quoting  Ruth,  577  F.3d  at  800  (internal 
citations  omitted).  Where  the  FDCPA  requires  clarity,  how‐
ever, ambiguity itself can prove a violation. E.g., Janetos v. Ful‐
ton Friedman & Gullace, LLP, 825 F.3d 317, 323 (7th Cir. 2016), 
citing Chuway v. National Action Fin. Servs., Inc., 362 F.3d 944, 
947–48 (7th Cir. 2004). 
    We are not sure that the only reasonable way to read de‐
fendant’s  letter  is  the  district  court’s  reading,  that  the  letter 
would confuse all unsophisticated consumers, but we are con‐
fident  that  it  is  one  reasonable  way  to  read  it.  Closer  to  the 
heart of the issue, this letter is an example of careful and de‐
liberate ambiguity. (Recall how it adopts part of the language 
14                                                 No. 15‐1567 

from another debt collector’s consent decree.) The very ambi‐
guity that Portfolio Recovery claims should save it from sum‐
mary judgment convinces us that summary judgment was ap‐
propriate. The carefully crafted language, chosen to obscure 
from the debtor that the law prohibits the collector from suing 
to collect this debt or even from threatening to do so, is the 
sort of misleading tactic the FDCPA prohibits. The only rea‐
son to use such carefully ambiguous language is the expecta‐
tion that at least some unsophisticated debtors will misunder‐
stand and will choose to pay on the ancient, time‐barred debts 
because they fear the consequences of not doing so. 
      The judgment of the district court is AFFIRMED.